department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx date mar tax_exempt_and_government_entities_division release number release date _ uil code person to contact identification_number telephone number in reply refer to te_ge review staff last date for filing a petition with the court tax jun 20xx certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated may 20xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx our adverse determination was made for the following reasons that you are operated exclusively for an exempt you have not established purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by sec_1 c - i c you failed to respond to repeated reasonable requests to allow the internal_revenue_service as required by the code sec_6001 and sec_6033 as such you fail to meet the operational requirements for continued exemption under sec_501 c of the code and sec_1 c -i a expenditures to examine activities receipts your or contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following addresses the united_states claim court or united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours paul a marmolejo acting director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street ms dal dallas tx department of the treasury date date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers manager’s name id number manager’s contact number response due_date october 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status letter rev catalog number 34809f if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number 20xx12 year period ended issue whether - for exemption under c of the internal_revenue_code continues to qualify facts organization was granted tax-exempt status as a section_501_c_3_organization on may 20xx according to its articles of incorporation dated june 20xx the corporation is organized for the herein after referred to as the for the tax period ending december 20xx the organization filed form 990-n e-postcard which was received november 20xx on january 20xx the internal_revenue_service service initiated an examination of the organization’s form 990-n e-postcard for the december 20xx tax_year letter initial appointment letter - no prior contact dated january 20xx was sent to the organization arranging an appointment to begin the examination process by reviewing the organization’s books_and_records to substantiate its filing requirement the letter indicated the examination would take place on march 20xx pincite 00am at a location to be determined once telephone contact was made the letter also stated to contact the examining revenue_agent to confirm the appointment and if the organization had any questions included with the letter were form_4564 information_document_request idr publication your rights as a taxpayer and a partially completed form_2848 power_of_attorney and declaration of representative on february 20xx the agent contacted which is a related for-profit entity at a telephone number obtained from internet research of the website the address for this entity is the same as the address for the exempt_organization the agent identified himself to the receptionist name and badge number the agent asked to speak to officer listed on the exempt_organizations select check for the organization the receptionist stated she was not available at the moment the agent left name and telephone contact information for a call back herein after referred to as with title principle telephone contact to was attempted on february 20xx to confirm receipt of the initial correspondence and the examination appointment date of march 20xx a voice message was left to return the phone call form 886a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a row date explanations of items name of taxpayer year period ended 20xx12 tax identification_number was attempted on february 20xx to confirm telephone contact to receipt of the initial correspondence and the examination appointment date of march 20xx a voice message was left to return the phone call telephone contact to was attempted on february 20xx to confirm receipt of the initial correspondence and the examination appointment date of march 20xx a voice message was left to return the phone call on march 20xx the agent resent the original contents of the initial correspondence via certified mail to the address on file for the organization with a response due_date of march 20xx to schedule the examination the agent also sent a postal tracer to the postmaster in requesting the last_known_address for the organization the city of telephone contact to was attempted on april 20xx to confirm receipt of the correspondence dated march 20xx a voice message was left to return the phone call on april 20xx the correspondence mailed to the organization on march 20xx was returned to the agent as return to sender vacant unable to forward on may 20xx the agent mailed via overnight mail letter initial appointment letter - no prior contact to the organization requesting contact is made with the agent by telephone as soon as possible to schedule an examination included with the letter were form_4564 information_document_request idr publication your rights as a taxpayer and a partially completed form_2848 power_of_attorney and declaration of representative on may 20xx the postal tracer was returned to the agent stating mail is delivered to address given suite on may 20xx the agent mailed via certified mail letter initial appointment letter - no prior contact addressed to the principle officer at the organization’s address requesting contact is made with the agent by telephone as soon as possible to schedule an examination included with the letter were form_4564 information_document_request idr publication your rights as a taxpayer and a partially completed form_2848 power_of_attorney and declaration of representative on may 20xx called the agent and left a message for call back on may 20xx telephone contact was made with president full-time but agreed to an updated examination appointment of june 20xx pincite am depending on the availability of the organization’s accountant and would call the agent back to confirm examination location indicated that she no longer lived in the organization’s form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number 20xx12 year period ended on june 20xx telephone contact was made with president to verify the examination location correspondence to the accountant and had not gotten a response from the accountant indicated that the examination could be conducted at the location where the organization’s receives mail an updated appointment letter initial appointment letter after telephone contact was mailed to included with the letter were form_4564 information_document_request idr publication your rights as a taxpayer stated that she had given all the ' the organization’s telephone contact was attempted to and june 20xx to confirm examination appointment and location a telephone message was left after close of business for the agent confirming the examination appointment and location on june 20xx june 20xx the agent visited the organization at the address confirmed by 20xx met with under examination she also stated that appearance but would meet with the agent in the afternoon was not available at the scheduled time of the examination the agent who stated she was a volunteer of the organization for the period was unavailable due to a court on june provided the agent with copies of the organization's articles of incorporation and determination_letter dated may 20xx stated that the organization did not have any activities in the 20xx tax_year due to insufficient funding and support in a message left with am failed to show up for the afternoon meeting with the agent but stated she would meet with the agent on july 20xx at the agent visited the organization at the location confirmed by to conduct the examination time the agent waited approximately minutes after the scheduled time for arrive tried to contact on july 20xx was not present at the location at the scheduled to never showed up for the examination appointment the agent also several times via telephone telephone contact to update on the organization’s progress gathering documents identified on the idr for examination was unavailable a voice message was left to return the call was attempted on july 20xx and july 20xx to get an left a voice message for the agent after close of business on july 20xx stating that all the documents were with the organization’s accountant and that she would contact the accountant to gather the documents contact her was via e-mail and provided the agent with an e-mail address also indicated the best way to the agent e-mailed progress gathering the documents identified on the idr for examination on july 20xx to get an update on the organization's form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx12 stated in an e-mail response that she had dropped the idr request off at the accountant’s office she also stated that the organization did not have a bank account for the period under examination telephone contact was attempted on july 20xx to organization's progress gathering documents identified on the idr for examination was not available a voice message was left to return the call to get an update on the telephone along with e-mail contact was attempted on july 20xx to an update on the organization’s progress gathering documents identified on the idr for examination was not available a voice message was left to return the call to get telephone contact was attempted on august 20xx to to get an update on the organization’s progress gathering documents identified on the idr for examination to return the call were not available a voice message was left and and telephone contact was attempted on august 20xx to get an update on the organization’s progress gathering documents identified on the idr for examination to return the call were not available a voice message was left and and to law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_4 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 year period ended 20xx12 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayers position calls e-mails or certified mail the organization has not provided a position has not responded to telephone government position the organization has failed to show that it meets the operational_test for a sec_501 organization for the year under examination in order to meet the operational_test they must form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number show that they engage primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose further an organization is not operated exclusively for one or more exempt purposes of its net_earnings inure in whole or in part to the benefit of private shareholders or individuals year period ended 20xx12 the exempt status of revoked because it fails to meet the requirements of sec_6033 and sec_1_6033-2 the organization failed to provide the information required by the internal_revenue_service for the purpose of inquiring into its tax exempt status should be furthermore as referenced by revrul_59_95 an organization_exempt_from_taxation under sec_501 that fails to submit such additional information required by the service for the purpose of inquiring into its exempt status may result in the termination of its exempt status the service has repeatedly asked the organization to submit necessary information to inquire into its tax exempt status the organization has failed to provide the requested information the agent attempted numerous times to contact the organization using its last_known_address the agent also attempted to contact the organization via telephone through a related for-profit entity with the same address as the organization correspondence was sent via regular and certified mail to schedule the examination the organization did not respond to any of the correspondence sent by the service the organization has failed to provide information about its exempt status as required by the code and regulations sec_6033 and sec_1_6033-1 by not complying with the code and regulations the organization has jeopardized its exempt status the organization failed to meet the record keeping requirements per the cited regulations that allow the service to inquire into its tax exempt status the lack of any meaning response to the service’s requests for information demonstrates that the organization has not met its obligations and responsibilities to maintain the necessary records to satisfy the service’s request to substantiate its form 990-n e-postcard conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code accordingly the organization's exempt status should be revoked effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
